But by the court.
Both plaintiff and defendant being acknowledged citizens of Maryland, when the law in question passed, must be bound thereby, having consented thereto, either by themselves or their representatives. As to them, there can be no doubt of its binding force. The present case is precisely the same in principle as that of Harris v. Mandeville before cited. The lex loci is peculiarly applicable thereto. It would be highly mischievous, as well as incongruous, that when a debtor has been discharged from his imprisonment by the laws of his« own state, a fellow citizen shall follow him to other parts of the union, and there arrest him again by new process.
The defendant must be discharged on common bail.